Exhibit 10.7

 

GOLD RESOURCE CORPORATION

2016 EQUITY INCENTIVE PLAN

NOTICE OF GRANT OF RESTRICTED STOCK UNITS

This Restricted Stock Unit Agreement consists of this Notice of Grant of
Restricted Stock Units (the “Grant Notice”) and the Restricted Stock Unit Award
Agreement immediately following. The Restricted Stock Unit Agreement sets forth
the specific terms and conditions governing Restricted Stock Unit Awards under
the Gold Resource Corporation 2016 Equity Incentive Plan (the “Plan”).  All of
the terms of the Plan are incorporated herein by reference.

 

Name of Grantee:

 

Total No. of Restricted Stock Units:

 

Grant Date:

 

Vesting Schedule:

Vesting Date**

    

Percent of Shares Vested

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

** The designated vesting date may be adjusted in the event that if at the time
of a scheduled vesting date the Company’s employees are prohibited from trading
the Company’s Common Stock during a “blackout period”, the vesting date shall
then be the next business day following the end of the “blackout period”  (each
such date,  a “Vesting Date”). 

 

 

BY EXECUTING THIS RESTRICTED STOCK UNIT AGREEMENT, GRANTEE ACCEPTS PARTICIPATION
IN THE PLAN, ACKNOWLEDGES THAT HE OR SHE HAS READ AND UNDERSTANDS THE PROVISIONS
OF THIS GRANT NOTICE AND THE PLAN, AND AGREES THAT THIS GRANT NOTICE, THE AWARD
AGREEMENT AND THE PLAN SHALL GOVERN THE TERMS AND CONDITIONS OF THIS AWARD.

IN WITNESS WHEREOF, the Company and Grantee have duly executed this Restricted
Stock Unit Agreement, and this Restricted Stock Unit Agreement shall be
effective as of the Grant Date set forth above.

 

 

GOLD RESOURCE CORPORATION

GRANTEE

 

 

 

 

By:

By:

 

 



 




RESTRICTED STOCK UNIT AWARD AGREEMENT

UNDER THE GOLD RESOURCE CORPORATION

2016 EQUITY INCENTIVE PLAN

This Restricted Stock Unit Award Agreement (this “Agreement”) is between Gold
Resource Corporation, a Colorado corporation (the “Company”) and the individual
(the “Grantee”) identified in the Notice of Grant of Restricted Stock Units (the
“Grant Notice”), and is effective as of the date of grant referenced in the
Grant Notice (the “Grant Date”).  This Agreement supplements the Grant Notice to
which it is attached, and, together, with the Grant Notice, constitutes the
“Restricted Stock Unit Agreement” referenced in the Grant Notice.

RECITALS

A.        The Board of Directors of the Company (the “Board”) has adopted and
the shareholders have approved the Gold Resource Corporation 2016 Equity
Incentive Plan (the “Plan”) to promote the success an enhance the value of the
Company by linking the personal interests of the Plan’s participants to those of
the Company’s shareholders by providing such individuals with an incentive for
outstanding performance.

B.         The Compensation Committee and/or the Board has approved the grant of
Restricted Stock Units to Grantee pursuant to Section 8.2 of the Plan.

C.        To the extent not specifically defined in this Agreement, all
capitalized terms used in this Agreement shall have the meaning set forth in the
Plan.

D.        In consideration of the mutual covenants and conditions hereinafter
set forth and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Grantee agree as
follows:

AGREEMENT

1.         Grant of Restricted Stock Units.  Subject to the terms of this
Agreement and Section 8.2 of the Plan, the Company grants to Grantee the
aggregate number of Restricted Stock Units specified in the Grant Notice.

2.         Vesting of Restricted Stock Units.  Subject to Grantee’s continued
employment (or service) with the Company, the Restricted Stock Units shall vest
and become nonforfeitable according to the vesting schedule set forth in the
Grant Notice.

3.         Payment of Restricted Stock Units.  The Restricted Stock Units that
become vested and nonforfeitable pursuant to Section 2 above will be paid in
whole unrestricted and fully transferable shares of Stock within 30 days of each
Vesting Date identified in the Grant Notice unless Grantee has signed a timely
election to defer the payment of Stock Pursuant to the attached Restricted Stock
Unit Deferral Election.

4.         No Shareholder Rights.  During the restriction period and until the
date of payment of Restricted Stock Units pursuant to Section 3, the Grantee
will not have any of the rights of a shareholder of the Company with respect to
the Restricted Stock Units.





2




5.         Withholding.  As described in Article 15 of the Plan, the Company
shall have the right to deduct or withhold, or to require Grantee to remit to
the Company, an amount necessary to satisfy any federal, state or local taxes
(including Grantee’s FICA obligation) as are required by law to be withheld with
respect to the Restricted Stock Units granted pursuant this Agreement.

6.         No Right to Continued Employment (or Service). This Agreement shall
not be construed to confer upon Grantee any right to continue employment (or
service) with the Company and shall not limit the right of the Company, in its
sole and absolute discretion, to terminate Grantee’s employment (or service) at
any time.

7.         Administration.  This Agreement shall at all times be subject to the
terms and conditions of the Plan and the Plan shall in all respects be
administered by the Committee in accordance with the terms of and as provided in
the Plan.  The Committee shall have the sole and complete discretion with
respect to all matters reserved to it by the Plan and decisions of the Committee
with respect thereto and to this Agreement shall be final and binding upon
Grantee and the Company.  In the event of any conflict between the terms and
conditions of this Agreement and the Plan, the provisions of the Plan shall
control.

8.         Adjustments.  The number of shares of Stock subject to the Restricted
Stock Units issued to Grantee pursuant to this Agreement shall be adjusted by
the Committee pursuant to Section 5.4 of the Plan, in its discretion, in the
event of a change in the Company’s capital structure.

9.         Copy of Plan.  By the execution of this Agreement, Grantee
acknowledges receipt of a copy of the Plan.

10.       Governing Law.  This Agreement shall be interpreted and administered
under the laws of the State of Colorado.

11.       Amendment.  Except as otherwise provided in the Plan, this Agreement
may be amended only by a written agreement executed by the Company and
Grantee.  The provisions of this Agreement may not be waived or modified unless
such waiver or modification is in writing and signed by a representative of the
Committee.

12.       Clawback.  Pursuant to Section 13.7 of the Plan, every Award issued
pursuant to the Plan is subject to potential forfeiture or “clawback” to the
fullest extent called for by applicable federal or state law or any policy of
the Company.  By accepting this Award, Grantee agrees to be bound by, and comply
with, the terms of any such forfeiture or “clawback” provision imposed by
applicable federal or state law or prescribed by any policy of the Company.

13.       Section 409A Compliance. The Restricted Stock Units, if any, that
become payable pursuant to this Notice may be considered “nonqualified deferred
compensation” that is subject to the requirements of Section 409A of the
Code.  The Company intends, but does not and cannot warrant or guaranty, that
the Restricted Stock Units will be paid in compliance with Section 409A of the
Code or an applicable exception.  Neither the time nor the schedule of the
payment of the Restricted Stock Units may be accelerated or subject to a further
deferral except as permitted pursuant to (i) Section 409A of the Code and the
applicable regulations and (ii) the Grantee’s timely election to defer the
payment of Stock in accordance with the attached Restricted Stock Unit Deferral
Election. Payment of the Restricted Stock Units may be delayed only in
accordance





3




with Section 409A of the Code and the applicable regulations.  This Notice shall
be administered in compliance with Section 409A of the Code or an exception
thereto and each provision shall be interpreted, to the extent possible, to
comply with Section 409A of the Code and the applicable regulations.

MANY OF THE PROVISION OF THIS AWARD AGREEMENT ARE SUMMARIES OF SIMILAR PERTINENT
PROVISIONS OF THE PLAN.  TO THE EXTENT THAT THIS AGREEMENT IS SILENT ON AN ISSUE
OR THERE IS A CONFLICT BETWEEN THE PLAN AND THIS AGREEMENT, THE PLAN PROVISIONS
SHALL CONTROL.

4

